

115 HR 1743 IH: No PAC Act
U.S. House of Representatives
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1743IN THE HOUSE OF REPRESENTATIVESMarch 27, 2017Mr. O'Rourke (for himself and Mr. Khanna) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit a candidate for election to the
			 office or Representative in Congress or Senator from accepting
			 contributions from any political committee other than an authorized
			 committee of the candidate and from establishing a leadership PAC.
	
 1.Short titleThis Act may be cited as the No PAC Act. 2.Prohibition on acceptance of contributions from PACs by candidates for Representative or Senator (a)ProhibitionSection 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by adding at the end the following new subsection:
				
					(k)Prohibitions relating to certain political committees
 (1)Acceptance of contributions from PACsA candidate for election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress, may not accept a contribution with respect to the election from any political committee other than an authorized committee of the candidate.
 (2)Establishment of leadership PACA candidate for election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress may not establish a leadership PAC (as defined in subparagraph (B) of section 304(i)(8))..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring after 2018. 